Case: 20-60131     Document: 00516340524        Page: 1   Date Filed: 06/01/2022




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                  June 1, 2022
                                 No. 20-60131
                                                                Lyle W. Cayce
                                                                     Clerk
   Yolanda Lopez-Perez,

                                                                        Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A209 285 074


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         An asylum petitioner argues that the Board of Immigration Appeals
   erred in denying her application for asylum, withholding of removal, and
   protection under the Convention Against Torture.           The petition is
   DENIED.
           FACTUAL AND PROCEDURAL BACKGROUND
         Yolanda Lopez-Perez is a native and citizen of El Salvador. She
   entered the United States illegally on July 28, 2016, at or near Rio Grande
   City. On September 11, 2016, the Department of Homeland Security
Case: 20-60131       Document: 00516340524          Page: 2     Date Filed: 06/01/2022




                                     No. 20-60131


   (“DHS”) issued a Notice to Appear (“NTA”) charging that Lopez-Perez
   was removable as an alien present in the United States without a valid entry
   document.     DHS personally served Lopez-Perez with the NTA on
   September 19, 2016. Lopez-Perez appeared before the Immigration Judge
   (“IJ”) on May 18, 2017, admitted the factual allegations of the NTA, and
   conceded removability.
          Thereafter, Lopez-Perez applied for asylum, withholding of removal,
   and relief under the Convention Against Torture (“CAT”). Her application
   was based on membership in a particular social group and CAT. She defined
   the particular social group as “Salvadoran women in domestic relationship
   who are unable to leave” or “Salvadoran women who are viewed as property
   by virtue of their position in a domestic relationship.” She stated that her ex-
   partner was physically, emotionally, and sexually abusive, but she did not
   mention any specific incident of abuse. Lopez-Perez further stated that she
   feared that she would be tortured and killed by her ex-partner if she returned
   to El Salvador.
          A merits hearing took place on May 22, 2018. Lopez-Perez testified
   that she met her ex-partner after he began working at the supermarket where
   she worked. Shortly thereafter, she moved in with him, where he became
   sexually, verbally, psychologically, and physically abusive. She stated that he
   seriously injured her in November 2015 after she questioned his jealous
   behavior at a party. She testified that he grabbed her by the hair, threw her
   on the sofa, and hit her. She stated that she did not report the incident to the
   authorities because her ex-partner had friends in the police force. Lopez-
   Perez further supported her belief that the police would not assist her with
   evidence of two instances, one involving a friend and another concerning her
   sister, where the police failed to act on reports of domestic violence by
   refusing to arrest suspects or enforce restraining orders.




                                          2
Case: 20-60131      Document: 00516340524          Page: 3   Date Filed: 06/01/2022




                                    No. 20-60131


          After the November 2015 incident, Lopez-Perez testified that she left
   her ex-partner for her mother’s home, but he followed her and, fearing harm
   to her mother, she acquiesced to his demands to return home. When they
   made it home, her ex-partner threatened to kill her if she ever left him again.
   She resolved to leave him for good and did so on June 29, 2016. She met one
   of her four brothers in Guatemala — who gave her money and connected her
   with a smuggler — and then traveled through Mexico to the United States.
   Her brothers and mother remain in El Salvador, but Lopez-Perez testified
   that her ex-partner knew where they lived, and according to her mother,
   continues to stop by her residence speculating that Lopez-Perez will
   eventually be deported back to El Salvador.
          The IJ denied Lopez-Perez’s application of May 22, 2018. He found
   Lopez-Perez a credible witness. Relying on Matter of A-R-C-G-, 26 I. & N.
   Dec. 338 (BIA 2014), the IJ appeared to conclude that Lopez-Perez’s
   proposed groups — “Salvadoran women in domestic relationships who are
   unable to leave; or Salvadoran women who are viewed as property by virtue
   of their position in a domestic relationship” — were particularized social
   groups.   However, he distinguished her circumstance from A-R-C-G-
   because she did not report the abuse to the police. He also noted that while
   domestic abuse was a problem in El Salvador, Salvadoran law prohibited such
   abuse and carried prison sentences of one to three years. Consequently, the
   IJ concluded that she failed to show that the government was unwilling or
   unable to help her. Without explanation, the IJ further found that she did not
   establish the requisite nexus between her harm and her particular social
   group. Accordingly, he denied asylum and withholding of removal. Finally,
   he concluded that there was insufficient evidence that it was more likely than
   not that Lopez-Perez would be tortured, and he denied CAT relief.
          Lopez-Perez appealed to the BIA. The BIA denied her motion to
   extend the briefing deadline. Ultimately, she did not file a brief. On January



                                          3
Case: 20-60131         Document: 00516340524         Page: 4    Date Filed: 06/01/2022




                                      No. 20-60131


   29, 2020, the BIA affirmed the IJ’s decision “without opinion,” making the
   IJ decision administratively final. See 8 C.F.R. § 1003.1(e)(4). Lopez-Perez
   filed a timely petition for review on February 21, 2020.


                                   DISCUSSION
            This court examines a decision by the BIA as a final agency order. See,
   e.g., Ghotra v. Whitaker, 912 F.3d 284, 287 (5th Cir. 2019). However, where
   the BIA summarily affirms an IJ without further explanation, we review the
   underlying decision by the IJ. Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir.
   2003).
            In such a case, we give de novo review to jurisdictional and legal issues
   presented in the IJ’s decision. See Claudio v. Holder, 601 F.3d 316, 318 (5th
   Cir. 2010); Jaco v. Garland, 24 F.4th 395, 401 (5th Cir. 2021). We examine
   the IJ’s factual determinations, though, under the substantial evidence
   standard and will not reverse those findings “unless the evidence compels
   it.” Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019) (quoting
   Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009)). Even if we identify
   some degree of error in the IJ’s analysis, we will not remand if doing so would
   be futile. E.g., Nguhlefeh Njilefac v. Garland, 992 F.3d 362, 365 (5th Cir.
   2021).
            We begin by identifying and resolving a jurisdictional issue. When
   Lopez-Perez appealed the IJ’s decision to the BIA, she provided a Notice of
   Appeal that contained a short statement of her reasons for the appeal. She
   also moved for an extension to file a supplemental brief to support her appeal.
   The motion for an extension was denied, and Lopez-Perez never submitted a
   brief to the BIA.




                                            4
Case: 20-60131      Document: 00516340524           Page: 5     Date Filed: 06/01/2022




                                     No. 20-60131


          Section 1003.3(b) of the Code of Federal Regulations requires that a
   party “identify the reasons for the appeal in the Notice of Appeal . . . or in
   any attachments thereto, in order to avoid summary dismissal.” 8 C.F.R.
   § 1003.3(b). At a minimum, the Notice of Appeal “must inform the BIA
   what was wrong about the immigration judge’s decision and why.” Medrano-
   Villatoro v. INS, 866 F.2d 132, 133–34 (5th Cir. 1989), superseded on other
   grounds by Rioja v. Ashcroft, 317 F.3d 514 (5th Cir. 2003). A separate written
   brief or statement usually will, but need not, be filed to support an appealing
   party’s arguments. See id. § 1003.3(c). We agree with another circuit that
   the “alien seeking review by the BIA has the option to supplement
   the reasons for appeal set forth in the notice with a separate statement or
   brief. There is no requirement that she do so.” Kokar v. Gonzales, 478 F.3d
   803, 813 (7th Cir. 2007).
          The degree of explanation of the alien’s arguments must still amount
   to exhausting the administrative remedies before we may review the merits
   of a final removal order. See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir.
   2001). For an issue to be preserved for our review, petitioners must have
   “made some concrete statement before the BIA to which they could
   reasonably tie their claims.” Omari v. Holder, 562 F.3d 314, 322 (5th Cir.
   2009). We agree with the Seventh Circuit in Kokar that if the reasons for
   appeal from an IJ to the BIA are sufficiently identified in the Notice of
   Appeal, and even if no brief is there filed, the issues so identified are
   preserved for our review. See § 1003.3(b). To be clear, what must be
   specifically identified are “the findings of fact, the conclusions of law, or
   both, that are being challenged. If a question of law is presented, supporting
   authority must be cited. If the dispute is over the findings of fact, the specific
   facts contested must be identified.” Id.
          Of course, thorough briefing is required from petitioners in this court.
   See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). In addition,



                                           5
Case: 20-60131         Document: 00516340524               Page: 6       Date Filed: 06/01/2022




                                           No. 20-60131


   we should not overlook that once a brief is filed with the BIA, it becomes the
   “operative document through which any issues that a petitioner wishes to
   have considered must be raised.” Claudio v. Holder, 601 F.3d 316, 319 (5th
   Cir. 2010).
           We now consider the issues that are presented here. Lopez-Perez
   sought asylum, withholding of removal, and protection under CAT.1 An
   applicant seeking asylum must demonstrate that she “is unable or unwilling
   to avail . . . herself of the protection of [her] country because of persecution
   or a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C. §
   1101(a)(42)(A). To qualify for a withholding of removal, on the other hand,
   the applicant “must show that ‘it is more likely than not’ that [her] life or
   freedom would be threatened by persecution on account of one of the five
   categories mentioned under asylum: race, religion, nationality, membership
   in a particular social group, or political opinion.” Efe v. Ashcroft, 293 F.3d
   899, 906 (5th Cir. 2002) (quoting 8 C.F.R. § 208.16(b)(1)). An applicant’s
   failure to carry her burden on asylum forecloses her qualification for a
   withholding of removal. See Ghotra, 912 F.3d at 288.
           Lopez-Perez based her application for asylum on her membership in a
   particular social group. An applicant seeking asylum or withholding of



           1
              Protection under CAT requires an applicant to “establish that ‘it is more likely
   than not’ that [s]he would be tortured in the proposed country of removal.” Ghotra, 912
   F.3d at 288. (quoting 8 C.F.R. § 208.16(c)(2)). “Torture is defined as any act by which
   severe pain or suffering, whether physical or mental, is intentionally inflicted on a person .
   . . by or at the instigation of or with the consent or acquiescence of a public official acting
   in an official capacity or other person acting in an official capacity.” 8 C.F.R. §
   208.18(a)(1). Lopez-Perez does not brief any CAT-specific arguments on appeal, so that
   issue is forfeited. Jaco, 24 F.4th at 401 n. 1.




                                                 6
Case: 20-60131         Document: 00516340524              Page: 7       Date Filed: 06/01/2022




                                          No. 20-60131


   removal based on membership in a particular social group must make three
   showings. See Jaco, 24 F.4th at 402. First, she must demonstrate that she
   belongs to a cognizable social group. Id. Second, she must establish a
   “nexus” between the persecution she has suffered and her membership in
   the social group. Id. Finally, she must show that the government in the
   country from which she flees “is either unwilling or unable to protect her
   from the persecution.” Id.
           Lopez-Perez argues here that the IJ erred under Matter of A-R-C-G-
   by concluding that she had not established a nexus between her persecution
   and her social group. Further, she argues that the IJ incorrectly decided that
   the government of El Salvador was willing and able to protect her. 2 These
   issues were identified in her Notice of Appeal and are preserved for our
   review here.
           It is true that the IJ concluded that Lopez-Perez had not demonstrated
   the requisite nexus and further that she had not shown that the government
   was unable or unwilling to help her. Although the IJ’s analysis was cursory,
   we nonetheless conclude that his decision must be upheld because remand
   would be futile. Jaco, 24 F.4th at 406. The IJ intimated that Lopez-Perez’s
   proffered social groups — “Salvadoran women in domestic relationships
   who are unable to leave; or Salvadoran women who are viewed as property
   by virtue of their position in a domestic relationship” — were cognizable.


           2
              Lopez-Perez also argues for the first time that we should remand to the IJ for
   consideration in light of intervening decisions in Matter of A-B-, 27 I. & N. Dec. 316 (Att’y
   Gen. 2018) and Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018), aff’d in part, rev’d in
   part sub nom. Grace v. Barr, 965 F.3d 883 (D.C. Cir. 2020). We decline this invitation. In
   addition to the fact that this argument was not raised in her Notice of Appeal, Matter of A-
   B- has been overruled, see A-B- III, 28 I. &. N Dec. 307 (Att’y Gen. 2021), and this court
   specifically rejected Grace in Gonzales-Veliz, 938 F.3d at 233–34. See also Meza Benitez v.
   Garland, No. 19-60819, 2021 WL 4998678, at *4 (5th Cir. Oct. 27, 2021) (explaining this
   Circuit’s rejection of Grace).




                                                7
Case: 20-60131      Document: 00516340524           Page: 8   Date Filed: 06/01/2022




                                     No. 20-60131


   We have disagreed, holding that circularly defined social groups are not
   cognizable. See id. at 405; accord Gonzales-Veliz, 938 F.3d at 226. Indeed, the
   social groups identified in Jaco are nearly identical to those claimed by Lopez-
   Perez: “Honduran women who are unable to leave their domestic
   relationships . . . and Honduran women viewed as property because of their
   position in a familial relationship.” Jaco, 24 F.4th at 399. Because the IJ is
   bound to follow the law of this circuit on remand, he would be forced to
   conclude that Lopez-Perez’s social groups were not cognizable, thus ending
   the analysis. See In re Ramos, 23 I. & N. Dec. 336, 341 (BIA 2002) (noting
   that the BIA is “unquestionably bound” to follow circuit court rulings).
          We DENY the petition for review.




                                          8